310 F. Supp. 2d 1359 (2004)
In re JANUS MUTUAL FUNDS INVESTMENT LITIGATION
In re Strong Mutual Funds Investment Litigation
In re Bank One Mutual Funds Investment Litigation
In re Bank Of America Mutual Funds Investment Litigation
In re Mutual Funds Investment Litigation
In re Putnam Mutual Funds Investment Litigation
In re Alliance Capital Mutual Funds Investment Litigation
No. MDL-1576, 1577, 1582, 1585, 1586, 1590, 1591. Nos. 1:03-1798, 1:03-1817, 1:03-1847, 1:03-1857, 1:03-1871, 1:03-1884, 1:03-1909, 2:03-4221.
Judicial Panel on Multidistrict Litigation.
February 20, 2004.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel[*].


*1360 ORDER

WM. TERRELL HODGES, Chairman.
Before the Panel are seven dockets involving market timing/late trading allegations primarily against six different families of mutual funds.[1] In six dockets  MDL-1576 (Janus), MDL-1577 (Strong), MDL-1582 (Bank One), MDL-1585 (Bank of America), MDL-1590 (Putnam) and MDL-1591 (Alliance)-various plaintiff and/or defendant movants in each docket[2] seek centralization of the actions now before the Panel[3] and later-filed related actions under 28 U.S.C. § 1407 on a fund-by-fund basis  usually in the federal district in which the mutual fund family is headquartered or has significant contacts. In the remaining docket  MDL-1586  the Canary parties[4] seek centralization of all market timing/late trading mutual fund actions and later-filed related actions[5] in one multidistrict docket.
All responding parties in actions now before the Panel support coordinated or consolidated Section 1407 proceedings on either a fund-by-fund basis or as one multidistrict docket. Some movants and/or various responding parties suggest selection of the Southern District of New York or the District of New Jersey as transferee district for several of these dockets. If the Panel deems centralization on a fund-by-fund basis to be appropriate, other suggested transferee districts include the following: District of Colorado (MDL-1576); Eastern or Western Districts of Wisconsin (MDL-1577); Northern District of Illinois or Southern District of Ohio (MDL-1582); Central District of California or Western *1361 District of North Carolina (MDL-1585); District of Massachusetts or District of Connecticut (MDL-1590); and Eastern District of New York (MDL-1591).
On the basis of the papers filed and hearing session held, the Panel finds that all actions in these seven dockets involve common questions of fact concerning allegations of market timing and/or late trading in the mutual fund industry. Whether the actions be brought by securities holders seeking relief under the federal securities laws or shareholders suing derivatively on behalf of the involved mutual funds, all actions can be expected to focus on similar mutual fund trading practices and procedures with some common defendants and/or witnesses. Section 1407 centralization of all the actions as one multidistrict docket (MDL-1586) in the District of Maryland will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Congregating these mutual fund market timing/late trading actions there is necessary in order to avoid duplication of discovery, prevent inconsistent or repetitive pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary. Resolution of overlapping issues, concerning similar conduct in the mutual fund industry, will be streamlined. See In re Managed Care Litigation, 2000 WL 1925080, 2000 U.S. Dist. LEXIS 15927 (Jud.Pan.Mult.Lit.2000).
Opponents of Section 1407 centralization of all actions in one multidistrict litigation argue that the presence of unique questions of fact relating to each mutual fund family should produce a different result. These parties urge us, instead, to centralize related actions/claims on a fund-by-fund basis. We are unpersuaded by these arguments. Indeed, we point out that transfer to a single district under Section 1407 has the salutary effect of placing all mutual fund market timing/late trading actions before one court which can formulate a pretrial program that: 1) allows pretrial proceedings with respect to any non-common issues to proceed concurrently with pretrial proceedings on common issues, In re Multi-Piece Rim Products Liability Litigation, 464 F. Supp. 969, 974 (Jud.Pan.Mult.Lit.1979); and 2) ensures that pretrial proceedings will be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties. We note that the MDL-1586 transferee court can employ any number of pretrial techniques  such as establishing separate discovery and/or motion tracks for each mutual fund family and/or separate tracks for the different types of actions involved  to efficiently manage this litigation. In any event, we leave the extent and manner of coordination or consolidation of these securities and derivative claims as well as related claims arising under any other federal and/or state laws to the discretion of the transferee court. In re Equity Funding Corp. of America Securities Litigation, 375 F. Supp. 1378, 1384-85 (Jud.Pan.Mult.Lit.1974).
Given the geographic dispersal of constituent actions and potential tag-along actions, no district stands out as the geographic focal point for this nationwide litigation. Thus we have searched for a transferee district with the capacity and experience to steer this litigation on a prudent course. In addition, this litigation encompasses complex claims against multiple mutual funds by a vast number of plaintiffs/putative class members which could potentially i) present various disqualification issues and/or ii) consume much attention from one transferee judge. Accordingly, the Panel has decided to entrust this litigation to multiple transferee *1362 judges,[6] sitting individually and/or jointly in their own discretion, in the District of Maryland.
IT IS THEREFORE ORDERED that the motions for centralization of actions/claims on a fund-by-fund basis in MDL-1576 (Schedule A), MDL-1577 (Schedule B), MDL-1582 (Schedule C), MDL-1585 (Schedule D), MDL-1590 (Schedule E) and MDL-1591 (Schedule F) are denied.
IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1407, the actions on the attached Schedule G are transferred to the District of Maryland and, with the consent of that court, assigned to the Honorable J. Frederick Motz, the Honorable Andre M. Davis and the Honorable Frederick P. Stamp, Jr. (sitting in the District of Maryland pursuant to an intracircuit assignment under 28 U.S.C. § 292) for coordinated or consolidated pretrial proceedings in MDL-1586.[7] Each transferee judge shall have jurisdiction over the coordinated or consolidated pretrial proceedings in this litigation and each judge may act individually and/or jointly with respect to these proceedings as they may decide among themselves.[8]

SCHEDULE A
MDL-1576  In re Janus Mutual Funds Investment Litigation
District of Colorado

Vivian Bernstein v. Janus Capital Management, LLC, et al., C.A. No. 1:03-1798

Ronald Abrams, et al. v. Janus Fund, et al., C.A. No. 1:03-1817

John G. Hill, Jr. v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1847

Leona A. Marini, etc. v. Janus Investment Fund, et al., C.A. No. 1:03-1857

Priya Vadehera v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1871

Tara Goldstein v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1884

Vivian Bernstein v. Janus Capital Management, LLC, et al., C.A. No. 1:03-1909

*1363 District of New Jersey


Andrew D. Mule, et al. v. Strong Capital Management, Inc., et al., C.A. No. 2:03-4221

Arthur Sylvester v. Janus Capital Group, Inc., et al., C.A. No. 2:03-4261

Rhonda Vladimir v. Janus Capital Management, LLC, et al., C.A. No. 2:03-4273

May Etsen, et al. v. Janus Fund, et al., C.A. No. 2:03-4369

Robert Corwin v. Thomas H. Bailey, et al., C.A. No. 2:03-4384

Herbert Morris, etc. v. Janus Capital Management, LLC, et al., C.A. No. 2:03-4453
Southern District of New York

Carol Pestone v. Janus Capital Group, Inc., et al., C.A. No. 1:03-6760

Brian Wormley, et al. v. Janus Capital Group, Inc., et al., C.A. No. 1:03-6790

Selma Stone, et al. v. Janus Fund, et al., C.A. No. 1:03-6914

James Schultz v. Janus Capital Management, LLC, et al., C.A. No. 1:03-7123

Roger L. Bailey v. Janus Capital Management, LLC, et al., C.A. No. 1:03-7125

Elsie Haig, et al. v. Janus Fund, et al., C.A. No. 1:03-7218

Jack Yarbrough, et al. v. Janus Fund, et al., C.A. No. 1:03-7333

Nechama Tepfer v. Janus Capital Group, Inc., et al., C.A. No. 1:03-7337
Eastern District of Pennsylvania

Gloria Steinberg, et al. v. Janus Capital Management, LLC, et al., C.A. No. 2:03-5048

Tom Kidwell, etc. v. Janus Capital Group, Inc., et al., C.A. No. 2:03-5242

George P. Tsetsekos, etc. v. Janus Capital Group, Inc., et al., C.A. No. 2:03-5354

SCHEDULE B
MDL-1577  In re Strong Mutual Funds Investment Litigation
District of New Jersey

Andrew D. Mule, et al. v. Strong Capital Management, Inc., et al., C.A. No. 2:03-4221
Southern District of New York

Selma Stone v. Strong Advisor Common Stock Fund, et al., C.A. No. 1:03-6916
Eastern District of Wisconsin

Gregory D. Coleman, etc. v. Strong Financial Corp., et al., C.A. No. 2:03-862

James Blevins v. Strong Capital Management, Inc., et al., C.A. No. 2:03-868

Thomas R. Jones v. Strong Financial Corp., et al., C.A. No. 2:03-884

Holly Painter v. Strong Capital Management, Inc., et al., C.A. No. 2:03-895

Steve LeFavour, etc. v. Strong Financial Corp., et al., C.A. No. 2:03-897

SCHEDULE C
MDL-1582  In re Bank One Mutual Funds Investment Litigation
Northern District of Illinois

William Pelak v. Bank One Corp., et al., C.A. No. 1:03-6591
District of New Jersey

Andrew D. Mule, et al. v. Strong Capital Management, Inc., et al., C.A. No. 2:03-4221

Andy Yijun Huang, et al. v. One Group Technology Fund, et al., C.A. No. 2:03-4514

*1364 Southern District of New York


Allan Dworkin v. One Group Technology Fund, et al., C.A. No. 1:03-6915

Charles Tischler v. Bank One Corp., et al., C.A. No. 1:03-6970

Amy Bloomfield v. Mark A. Beeson, et al., C.A. No. 1:03-6975
Southern District of Ohio

David Brett v. Bank One Corp., et al., C.A. No. 2:03-818

SCHEDULE D
MDL-1585  In re Bank of America Mutual Funds Investment Litigation
Central District of California

Leann Lin v. Bank of America Corp., et al., C.A. No. 2:03-6330

Kathleen A. Sussman, et al. v. Nations Capital Growth Fund, et al., C.A. No. 2:03-6957

Jean Marie Maggi, et al. v. Bank of America Corp., et al., C.A. No. 2:03-7249
District of New Jersey

John Golisano v. Bank of America Corp., et al., C.A. No. 2:03-4230

Roderick Rohrer v. Nations Capital Growth Fund, et al., C.A. No. 2:03-4496
Southern District of New York

Samuel T. Cohen v. Nations Capital Growth Fund, et al., C.A. No. 1:03-6847

SCHEDULE E
MDL-1590  In re Putnam Mutual Funds Investment Litigation
Northern District of California

Jacqueline Burton, et al. v. Marsh & McLennan Companies, Inc., et al., C.A. No. 3:03-4973
District of Delaware

Zachary Alan Starr, etc. v. Putnam Investment Management, Inc., et al., C.A. No. 1:03-1023
District of Massachusetts

Diane Saunders v. Putnam American Government Income Fund, C.A. No. 1:03-12086

Sally A. Bulawsky, et al. v. Marsh & McLennan Companies, Inc., et al., C.A. No. 1:03-12094

Samuel M. Troutman, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12116

Lawrence E. Jaffe, etc. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12162

Miranda Zuber, et al. v. Putnam Investment Management, LLC, C.A. No. 1:03-12175

Sara Gurno, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12196

Ann Schneps Dubin, et al. v. Putnam Investment Management, LLC, C.A. No. 1:03-12209

Rochelle Meyer, etc. v. Putnam International Voyager Fund, et al., C.A. No. 1:03-12214
Southern District of New York

Shelia Schulman, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8323

Dawn Maniskas v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8368

Salvatore Piliere v. Putnam Global Income Trust, et al., C.A. No. 1:03-8407

Paul Angotta, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8651

*1365 Kristin Garfield v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8683

Ingeborg Engeler v. Putnam Investments Trust, et al., C.A. No. 1:03-8720

SCHEDULE F
MDL-1591  In re Alliance Capital Mutual Funds Investment Litigation
District of New Jersey

Milton Pfeiffer v. Alliance Capital Management, L.P., C.A. No. 2:03-4724

Roger Jee v. Alliance Capital Management Holding, L.P., et al., C.A. No. 2:03-4895

Marvin Goldfarb v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 2:03-4962
Eastern District of New York

Felicia Bernstein v. Alliance Capital Management Holding, L.P., et al., C.A. No. 2:03-5087

Robert K. Finnell v. Alliance Capital Management Holding, L.P., et al., C.A. No. 2:03-5345
Southern District of New York

Nada Hindo, et al. v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-7765

George W. Bookhout, et al. v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-7955

Charles Healy v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8008

Richard J. Abt v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8202

Tracy Silverman v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8274

Marlene Seybold v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8278

Martine Stansbery, Jr. v. AXA Financial, Inc., C.A. No. 1:03-8282

Michael Bernstein, et al. v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8350

Regina Kopelowitz v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8372

Robin Fernhoff, et al. v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8402

Timothy J. Plank v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8466

Israel Grafstein v. AXA Financial, Inc., et al., C.A. No. 1:03-8685

Gary Frost v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8722

Lori Weinrib v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8915

Blanchard D. Smith, Jr. v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8981

SCHEDULE G
MDL-1586  In re Mutual Funds Investment Litigation
Northern District of California

Jacqueline Burton, et al. v. Marsh & McLennan Companies, Inc., et al., C.A. No. 3:03-4973
Central District of California

Leann Lin v. Bank of America Corp., et al., C.A. No. 2:03-6330

Kathleen A. Sussman, et al. v. Nations Capital Growth Fund, et al., C.A. No. 2:03-6957

*1366 Jean Marie Maggi, et al. v. Bank of America Corp., et al., C.A. No. 2:03-7249
District of Colorado

Vivian Bernstein, et al. v. Janus Capital Management, LLC, et al., C.A. No. 1:03-1798

Ronald Abrams, et al. v. Janus Fund, et al., C.A. No. 1:03-1817

John G. Hill, Jr. v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1847

Leona A. Marini, etc. v. Janus Investment Fund, et al., C.A. No. 1:03-1857

Priya Vadehera v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1871

Tara Goldstein v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1884

Vivian Bernstein v. Janus Capital Management, LLC, et al., C.A. No. 1:03-1909

John R. Lang, et al. v. Janus Fund, et al., C.A. No. 1:03-1942

William Silverman v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1965

Richard Kaufman v. Janus Capital Group, Inc., et al., C.A. No. 1:03-1966
District of Delaware

Zachary Alan Starr, etc. v. Putnam Investment Management, Inc., et al., C.A. No. 1:03-1023
Northern District of Illinois

William Pelak v. Bank One Corp., et al., C.A. No. 1:03-6591

Glen Robinson v. One Group International Equity Index Fund, et al., C.A. No. 1:03-6986

Norman Maged v. One Group Technology Fund, et al., C.A. No. 1:03-7029
District of Massachusetts

Diane Saunders v. Putnam American Government Income Fund, C.A. No. 1:03-12086

Sally A. Bulawsky, et al. v. Marsh & McLennan Companies, Inc., et al., C.A. No. 1:03-12094

Samuel M. Troutman, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12116

Lawrence E. Jaffe, etc. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12162

Miranda Zuber, et al. v. Putnam Investment Management, LLC, C.A. No. 1:03-12175

Sara Gurno, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-12196

Ann Schneps Dubin, et al. v. Putnam Investment Management, LLC, C.A. No. 1:03-12209

Rochelle Meyer, etc. v. Putnam International Voyager Fund, et al., C.A. No. 1:03-12214
District of New Jersey

Andrew D. Mule, et al. v. Strong Capital Management, Inc., et al., C.A. No. 2:03-4221

John Golisano v. Bank of America Corp., et al., C.A. No. 2:03-4230

Arthur Sylvester v. Janus Capital Group, Inc., et al., C.A. No. 2:03-4261

Rhonda Vladimir v. Janus Capital Management LLC, et al., C.A. No. 2:03-4273

May Etsen, et al. v. Janus Fund, et al., C.A. No. 2:03-4369

Robert Corwin v. Thomas H. Bailey, et al., C.A. No. 2:03-4384

Robert K. Finnell, etc. v. Bank of America Corp., et al., C.A. No. 2:03-4446

*1367 Herbert Morris v. Janus Capital Management, LLC, et al., C.A. No. 2:03-4453

Roderick Rohrer v. Nations Capital Growth Fund, et al., C.A. No. 2:03-4496

Andy Yijun Huang, et al. v. One Group Technology Fund, et al., C.A. No. 2:03-4514

Milton Pfeiffer v. Alliance Capital Management, L.P., C.A. No. 2:03-4724

Robert Garfield, et al. v. Banc of America Capital Management, LLC, et al., C.A. No. 2:03-4855

Roger Jee v. Alliance Capital Management Holding, L.P., et al., C.A. No. 2:03-4895

Marvin Goldfarb v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 2:03-4962
Eastern District of New York

Felicia Bernstein, etc. v. Alliance Capital Management Holding, LP, et al., C.A. No. 2:03-5087

Robert K. Finnell v. Alliance Capital Management Holding, L.P., et al., C.A. No. 2:03-5345
Southern District of New York

Carol Pestone v. Janus Capital Group, Inc., et al., C.A. No. 1:03-6760

Brian Wormley, et al. v. Janus Capital Group, Inc., et al., C.A. No. 1:03-6790

Samuel T. Cohen v. National Capital Growth Fund, et al., C.A. No. 1:03-6847

Selma Stone, et al. v. Janus Fund, et al., C.A. No. 1:03-6914

Allan Dworkin v. One Group Technology Fund, et al., C.A. No. 1:03-6915

Selma Stone v. Strong Advisor Common Stock Fund, et al., C.A. No. 1:03-6916

Tom Torelli v. Strong Financial Corp., et al., C.A. No. 1:03-6969

Charles Tischler v. Bank One Corp., et al., C.A. No. 1:03-6970

Amy Bloomfield v. Mark A. Beeson, et al., C.A. No. 1:03-6975

James Schultz v. Janus Capital Management, LLC, et al., C.A. No. 1:03-7123

Roger L. Bailey v. Janus Capital Management, LLC, et al., C.A. No. 1:03-7125

Elsie Haig, et al. v. Janus Fund, et al., C.A. No. 1:03-7218

David Kuperschmid v. Strong Capital Management, Inc., et al., C.A. No. 1:03-7287

Jack Yarbrough, et al. v. Janus Fund, et al., C.A. No. 1:03-7333

Nechama Tepfer v. Janus Capital Group, Inc., C.A. No. 1:03-7337

Lori Reinhardt v. Strong Advisor Common Stock Fund, et al., C.A. No. 1:03-7438

Wathena Ann Forsee v. Janus Fund, et al., C.A. No. 1:03-7654

James M. Archinaco v. Janus Capital Group, Inc., et al., C.A. No. 1:03-7745

Nada Hindo, et al. v. AllianceBernstein Growth & Income Fund, C.A. No. 1:03-7765

John Armentano v. Janus Fund, et al., C.A. No. 1:03-7766

Isidore Zimmerman v. Thomas H. Bailey, C.A. No. 1:03-7910

George W. Bookhout, et al. v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-7955

Charles Healy v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8008

Richard J. Abt v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8202

Tracy Silverman v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8274

*1368 Marlene Seybold v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8278

Martine Stansbery, Jr. v. AXA Financial, Inc., C.A. No. 1:03-8282

Shelia Schulman, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8323

Michael Bernstein, et al. v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8350

Dawn Maniskas v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8368

Regina Kopelowitz v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8372

Robin Fernhoff, et al. v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8402

Salvatore Piliere v. Putnam Global Income Trust, et al., C.A. No. 1:03-8407

Timothy J. Plank v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8466

Paul Angotta, et al. v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8651

Kristin Garfield v. Putnam American Government Income Fund, et al., C.A. No. 1:03-8683

Israel Grafstein v. AXA Financial, Inc., et al., C.A. No. 1:03-8685

Ingeborg Engeler v. Putnam Investments Trust, et al., C.A. No. 1:03-8720

Gary Frost v. Alliance Capital Management Holding, L.P., et al., C.A. No. 1:03-8722

Lori Weinrib v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8915

Blanchard D. Smith, Jr. v. AllianceBernstein Growth & Income Fund, Inc., et al., C.A. No. 1:03-8981
Southern District of Ohio

David Brett v. Bank One Corp., et al., C.A. No. 2:03-818

Pamela Dunlap v. One Group Technology Fund, et al., C.A. No. 2:03-916
Eastern District of Pennsylvania

Gloria Steinberg, et al. v. Janus Capital Management, LLC, et al., C.A. No. 2:03-5048

Tom Kidwell, etc. v. Janus Capital Group, Inc., et al., C.A. No. 2:03-5242

George P. Tsetsekos, etc. v. Janus Capital Group, Inc., et al., C.A. No. 2:03-5354
Eastern District of Wisconsin

Gregory D. Coleman, etc. v. Strong Financial Corp., et al., C.A. No. 2:03-862

James Blevins v. Strong Capital Management, Inc., et al., C.A. No. 2:03-868

Jenell Marie Halvorson v. Strong Advisor Common Stock Fund, et al., C.A. No. 2:03-872

Thomas R. Jones v. Strong Financial Corp., et al., C.A. No. 2:03-884

Holly Painter v. Strong Capital Management, Inc., et al., C.A. No. 2:03-895

Congregation Ohel Torah v. Strong Capital Management, Inc., et al., C.A. No. 2:03-896

Steve LeFavour, etc. v. Strong Financial Corp., Inc., et al., C.A. No. 2:03-897

Jackson T. Ferris, et al. v. Strong Capital Management, Inc., et al., C.A. No. 2:03-998
NOTES
[*]   Three members of the Panel would be disqualified in this matter due to shareholdings in one or more of the interested parties, and one Panel seat was vacant at the time the matter was considered. The Panel therefore invoked the "rule of necessity" and all members participated in the decision in order to provide the forum created by the governing statute, 28 U.S.C. § 1407. See In re Wireless Telephone Radio Frequency Emissions Products Liability Litigation, 170 F. Supp. 2d 1356, 1357-58 (Jud.Pan.Mult.Lit.2001).
[1]  At the hearing session in these seven dockets, the Panel heard combined oral argument. Accordingly, the overlapping issues raised in these dockets are addressed in this one order.
[2]  Movants in these six dockets are as follows: MDL-1576 involves two separate motions  one by plaintiff in one Colorado action and the other by Janus Capital Group, Inc., and Janus Capital Management LLC; the MDL-1577 motion is brought by plaintiff in one Wisconsin action; the MDL-1582 motion is brought by Bank One Corporation and Banc One; the MDL-1585 motion is brought by plaintiffs in one California action; the MDL-1590 motion is brought by Putnam Investments Trust, Putnam Investment Management, LLC, Putnam Investment Funds, Marsh & McLennan Companies, Inc., particular Putnam mutual funds and various individual trustees, directors and employees; and the MDL-1591 motion is brought by Alliance Capital Management L.P., Alliance Capital Management Holding L.P. and Alliance Capital Management Corp.
[3]  One action on the MDL-1590 motion  Carl Kircher, et al. v. Putnam Funds Trust, et al., S.D. Illinois, C.A. No. 3:03-691  was remanded to Illinois state court on January 27, 2004. Accordingly, the question of inclusion of this action in Section 1407 pretrial proceedings is moot.
[4]  Canary Capital Partners, LLC; Canary Capital Partners, Ltd.; Canary Investment Management, LLC; and one affiliated individual.
[5]  Thirty-five actions which were not included in the MDL-1586 motion, but were included in the motions in MDLs 1585, 1590 or 1591, are now included in this transfer order. All parties to these actions had notice of the proceedings before the Panel relating to Section 1407 transfer of their actions for coordinated or consolidated pretrial proceedings and had an opportunity to state their respective positions in writing and at the Panel's January 29, 2004 hearing session regarding the matters now before the Panel.

The Panel has been notified that more than 170 potentially related actions have been filed in these seven dockets. These actions and any other related actions will be treated as potential tag-along actions in MDL-1586. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[6]  28 U.S.C. § 1407(b); In re In re Air Crash Disaster Near Chicago, Illinois, on May 25, 1979, 476 F. Supp. 445 (Jud.Pan.Mult.Lit.1979); In re Sugar Industry Antitrust Litigation, MDL-201A (J.P.M.L. May 5, 1978) (unpublished order).
[7]  Judge Stamp's designation as a transferee judge is subject only to the approval of the Honorable Irene M. Keeley, Chief Judge of the Northern District of West Virginia, who presently is out of the country. The Honorable Catherine C. Blake has also agreed to work with these three MDL-1586 transferee judges in organizing this docket and to serve as the first additional transferee judge if the exigencies of this docket so require and her schedule so permits.
[8]  Panel Rule 1.6(a), R.P.J.P.M.L., 199 F.R.D. at 428, requires clerks of transferor district courts to forward to the clerk of the transferee district court the complete original file and docket sheet for each transferred action. Because of the voluminous files in this docket, the MDL-1586 transferee judges have requested that the Panel partially suspend this rule in MDL-1586 and require the transferor district court clerks to forward only the docket sheet for each transferred action to the clerk of the District of Maryland. Accordingly, Panel Rule 1.6(a) is partially suspended in MDL-1586 for these actions and any subsequently transferred related actions. In re Asbestos Products Liability Litigation (No. VI), 771 F. Supp. 415, 424 (Jud.Pan.Mult.Lit.1991). Panel Rule 1.6(a) will thus remain in effect for the transmittal of docket sheets, while we will rely on the judgment of the transferee judges to request from the transferor district clerks or the parties whatever case files any of them needs.